        Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


          v.                                                           DECISION AND ORDER
                                                                           16-CR-142S
CARLIQUE DeBERRY,

                                  Defendant.


                                          I. INTRODUCTION

          Presently before this Court is Defendant Carlique DeBerry’s Motion for

Compassionate Release, which the government opposes.                       See 18 U.S.C. § 3582

(c)(1)(A). For the reasons discussed below, DeBerry’s motion is denied.

                                           II. BACKGROUND

          On December 20, 2017, DeBerry appeared before the Honorable Michael J.

Roemer, United States Magistrate Judge, and pleaded guilty to distribution of fentanyl

causing death, in violation of 21 U.S.C. § 841 (a)(1). (Docket Nos. 30, 31, 32.) This Court

accepted DeBerry’s guilty plea on January 24, 2018. (Docket No. 37.) Approximately

one year later, on February 6, 2019, this Court sentenced DeBerry to 240 months’

imprisonment, 3 years’ supervised release, a $100 special assessment, and no fine, fees

or costs. (Docket Nos. 55, 56.) DeBerry is presently serving his sentence at USP

Canaan, with a release date of April 22, 2033. 1

          On August 17, 2020, DeBerry filed a pro se motion for compassionate release

under 18 U.S.C. § 3582 (c)(1)(A)(i). (Docket No. 58.) He contends that release is


1   See https://www.bop.gov/inmateloc/ (last visited December 15, 2020).


                                                     1
      Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 2 of 15




warranted because he is at heightened risk of severe illness from COVID-19 due to his

medical conditions. The government opposed DeBerry’s motion on September 8, 2020.

(Docket No. 60.) DeBerry filed several more submissions, and the government filed a

sur-reply. (Docket Nos. 61, 62, 66, 67.) Briefing concluded on December 8, 2020, at

which time this Court took DeBerry’s motion under advisement without oral argument.

                                         III. DISCUSSION

A.      Compassionate Release under 18 U.S.C. § 3582 (c)(1)(A)(i)

        “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, 433 F. Supp. 3d 613, 614 (S.D.N.Y. 2020).

One such statute is 18 U.S.C. § 3582 (c)(1)(A)(i) which, as amended by the First Step Act

of 2018, 2 provides as follows:

                The court may not modify a term of imprisonment once it has
                been imposed except that—in any case—the court, upon
                motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully
                exhausted all administrative rights to appeal a failure of the
                Bureau of Prisons to bring a motion on the defendant’s behalf
                or the lapse of 30 days from the receipt of such a request by
                the warden of the defendant’s facility, whichever is earlier,
                may reduce the term of imprisonment (and may impose a term
                of probation or supervised release with or without conditions
                that does not exceed the unserved portion of the original term
                of imprisonment), after considering the factors set forth in
                section 3553 (a) to the extent that they are applicable, if it finds
                that—(i) extraordinary and compelling reasons warrant such
                a reduction; . . . and that such a reduction is consistent with
                applicable policy statements issued by the Sentencing




2 Congress amended 18 U.S.C. § 3582 (c)(1)(A) in the First Step Act of 2018 to allow prisoners to bring

their own motions for compassionate release after proper exhaustion. See Pub. L. No. 115-391, 132 Stat.
5194, 5222 (2018). The previous version of the statute permitted only the Bureau of Prisons to bring
compassionate-release motions. See, e.g., United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at
*1 n.1 (S.D.N.Y. Feb. 4, 2020) (explaining the First Step Act amendment); United States v. Gotti, 433 F.
Supp. 3d 613, 614-15 (S.D.N.Y. 2020) (same).

                                                   2
        Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 3 of 15




                  Commission.

          The defendant carries the burden of showing that he or she is entitled to a sentence

reduction under the statute. See United States v. Ebbers, 432 F. Supp. 3d 421, 426-27

(S.D.N.Y. 2020). A defendant proceeding on his or her own motion may meet that burden

by demonstrating (1) that he or she satisfied the statutory exhaustion requirement, (2)

that extraordinary and compelling reasons exist for a sentence reduction, and (3) that a

sentence reduction is consistent with the applicable Sentencing Guidelines provisions.

See 18 U.S.C. § 3582 (c)(1)(A)(i); United States v. Perez, 451 F. Supp. 3d 288, 291

(S.D.N.Y. 2020). If the court finds, after consideration of the applicable 18 U.S.C. § 3553

(a) factors, that the defendant has met this burden, it may reduce the defendant’s

sentence under the statute. See 18 U.S.C. § 3582 (c)(1)(A)(i); see also United States v.

Gileno, 448 F. Supp. 3d 183, 185 (D. Conn. 2020).

          The statutory exhaustion requirement is mandatory and “must be strictly enforced.”

United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020)

(citing Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004)); United States v.

Cassidy, 17-CR-116S, 2020 WL 1969303, at *3-8 (W.D.N.Y. Apr. 24, 2020) (finding

exhaustion mandatory). The exhaustion requirement is met when the earlier of two

circumstances occurs: (1) the defendant fully exhausts all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion to modify an imposed term of

imprisonment on his or her behalf, 3 or (2) 30 days lapse from the date the warden of the


3   The Scparta court explained the administrative process before the Bureau of Prisons as follows:

                  First, an inmate must request the warden of her facility to file a
                  compassionate-release motion on her behalf. 28 C.F.R. § 571.61 (a).
                  Second, if the warden denies the prisoner’s request, she has 20 days to
                  appeal to the BOP’s Regional Director. Id. § 571.63 (a) (providing that
                  denials of compassionate-release requests are governed by the BOP’s

                                                      3
      Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 4 of 15




defendant’s facility receives the defendant’s request to file such a motion on his or her

behalf. See 18 U.S.C. § 3582 (c)(1)(A).

       Congress delegated to the Sentencing Commission the task of “describ[ing] what

should be considered extraordinary and compelling reasons for sentence reduction”

under 18 U.S.C. § 3582 (c)(1)(A)(i). See 28 U.S.C. § 994 (t). The Commission, in turn,

promulgated a Policy Statement concerning sentence reductions under 18 U.S.C. § 3582

(c)(1)(A) in § 1B1.13 of the United States Sentencing Guidelines. The Commentary to

that section contains four examples of circumstances that constitute “extraordinary and

compelling reasons” for a sentence reduction: “Medical Condition of the Defendant”; “Age

of the Defendant”; “Family Circumstances”; and “Other Reasons”.                      See U.S.S.G. §

1B1.13.

       At issue here are the “Medical Condition of the Defendant” and “Other Reasons”

examples. The “Medical Condition of the Defendant” example provides as follows:

               Medical Condition of the Defendant—

                   (i)     The defendant is suffering from a terminal illness
                           (i.e., a serious and advanced illness with an end of
                           life trajectory).    A specific prognosis of life
                           expectancy (i.e., a probability of death within a
                           specific time period) is not required. Examples
                           include metastatic solid-tumor cancer, amyotrophic
                           lateral sclerosis (ALS), end-stage organ disease



               general Administrative Remedy Program, contained in 28 C.F.R. §§
               542.10-542.19); id. § 542.15 (a) (“An inmate who is not satisfied with the
               Warden’s response may submit an Appeal on the appropriate form (BP-
               10) to the appropriate Regional Director within 20 calendar days of the
               date the Warden signed the response.”). Third, if the Regional Director
               denies the prisoner’s request, she then has 30 days to appeal to the BOP
               General Counsel. Id. § 542.15 (a). A decision from the General Counsel
               is the final step in the BOP’s Administrative Remedy Program, id., and
               therefore “constitutes a final administrative decision,” id. § 571.63 (b).

United States v. Scparta, 18-cr-578 (AJN), 2020 WL 1910481, at *7 (S.D.N.Y. Apr. 20, 2020).

                                                   4
      Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 5 of 15




                             and advanced dementia.

                     (ii)    The defendant is—

                             (I)      suffering from a serious physical or medical
                                      condition,

                             (II)     suffering from a serious functional or
                                      cognitive impairment, or

                             (III)    experiencing deteriorating physical or
                                      mental health because of the aging process,

                 that substantially diminishes the ability of the defendant to
                 provide self-care within the environment of a correctional
                 facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13 comment n. 1 (A).

        The “Other Reasons” example is a catch-all provision encompassing “an

extraordinary and compelling reason other than, or in combination with, the [other]

reasons described.” 4 Id. n. 1 (D).

        As it relates to the requirement that a sentence reduction be consistent with the

applicable Sentencing Guidelines provisions, U.S.S.G. § 1B1.13 is once again the

relevant provision. It provides that a court may reduce a sentence if, after consideration

of the 18 U.S.C. § 3553 (a) factors, it determines that

                 (1) (A) extraordinary and compelling reasons warrant the

4 The Bureau of Prisons has implemented a Program Statement to guide its own implementation of 18
U.S.C. § 3582 (c)(1)(A). See Bureau of Prisons Program Statement 5050.50, eff. January 17, 2019
(available at https://www.bop.gov/PublicInfo/execute/policysearch?todo=query# (last visited December 15,
2020)). But this Program Statement does not constrain this Court’s consideration of what qualifies as
extraordinary and compelling reasons for compassionate release. As the Second Circuit recently held, “the
First Step Act freed district courts to consider the full slate of extraordinary and compelling reasons that an
imprisoned person might bring before them in motions for compassionate release. Neither Application Note
1(D), nor anything else in the now-outdated version of Guideline § 1B1.13, limits the district court’s
discretion.” United States v. Brooker, 976 F. 3d 228, 234-37 (2d Cir. 2020); see also United States v.
Marks, 455 F. Supp. 3d 17, 22-25 (W.D.N.Y. 2020) (finding that post-First Step Act, district courts are no
longer bound by the specific categories warranting sentence reduction identified by the Sentencing
Commission in U.S.S.G. § 1B1.13, including affording any deference to the Director for purposes of
U.S.S.G. § 1B1.13 comment n. 1 (D) (“Other Reasons”)).


                                                      5
     Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 6 of 15




                 reduction; or

                 (B) the defendant (i) is at least 70 years old; and (ii) has
                     served at least 30 years in prison pursuant to a
                     sentence imposed under 18 U.S.C. § 3559 (c) for the
                     offense or offenses for which the defendant is
                     imprisoned;

             (2) the defendant is not a danger to the safety of any other
                 person or to the community, as provided in 18 U.S.C. §
                 3142 (g); and

             (3) the reduction is consistent with this policy statement.

See U.S.S.G. § 1B1.13.

       Finally, district courts have broad discretion in deciding whether to grant or deny

motions for sentence reduction. See Gileno, 448 F. Supp. 3d at 186.

B.     DeBerry’s Motion for Compassionate Release

       1. Exhaustion of Administrative Rights

       As indicated above, 18 U.S.C. § 3582 (c)(1)(A) contains a threshold exhaustion

requirement. To satisfy this requirement, a defendant must demonstrate that either (1)

he or she fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion to modify an imposed term of imprisonment on his or her behalf,

or (2) 30 days have lapsed from the date the warden of the defendant’s facility received

the defendant’s request to file such a motion on his or her behalf. See 18 U.S.C. § 3582

(c)(1)(A).

       For reasons discussed at length in two previous decisions (fully incorporated

herein), this Court has found that the statutory exhaustion requirement is mandatory and

cannot be excused. See Cassidy, 2020 WL 1969303, at *3-8; United States v. Schultz,

454 F. Supp. 3d 217, 220-223 (W.D.N.Y. 2020); accord United States v. Montanez, 458



                                            6
     Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 7 of 15




F. Supp. 3d 146, 149-160 (W.D.N.Y. 2020) (finding § 3582 (c)(1)(A)’s exhaustion

requirement mandatory).

       Here, DeBerry submitted his request for compassionate release to the warden of

USP Canaan on July 3, 2020. (Docket No. 60-1.) The warden denied his request on July

10, 2020. (Docket No. 60-2.) Thirty days having lapsed since July 3, 2020, this Court

finds that DeBerry has satisfied the statutory exhaustion requirement, and the

government concedes as much. (See Memorandum of Law, Docket No. 60, p. 6.)

       2. Extraordinary and Compelling Reasons for Sentence Reduction

       DeBerry has more than 12 years left to serve of his 20-year sentence. He is 42

years old and suffers from several documented medical conditions, including

hypertension and sickle cell trait, which he argues makes him highly susceptible to severe

illness from COVID-19. DeBerry’s recent medical records confirm these diagnoses. (See

Medical Records, Docket No. 66, Exhibits A and B.) There is, however, no diagnosis for

diabetes or pre-diabetes. (See Motion for Compassionate Release, Docket No. 58, p. 1

(claiming “borderline diabetic/pre-diabetes” condition). If released, DeBerry plans to live

with his wife and children in Buffalo, N.Y. (See id. p. 2.)

       Having thoroughly reviewed the record, this Court finds that none of DeBerry’s

medical conditions constitute an extraordinary and compelling reason for a sentence

reduction under the medical-condition section of U.S.S.G. § 1B1.13.          None of the

conditions are a terminal illness (i.e., a serious and advanced illness with an end-of-life

trajectory), see U.S.S.G. § 1B1.13 comment n. 1 (A)(i); nor are any a serious condition,

impairment, or age-related deterioration that substantially diminishes DeBerry’s ability to

provide self-care, see U.S.S.G. § 1B1.13 comment n. 1 (A)(ii). See United States v. Korn,



                                              7
      Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 8 of 15




15-CR-81S, 11-CR-384S, 2020 WL 1808213, at *3-6 (W.D.N.Y. Apr. 9, 2020). Moreover,

DeBerry has not demonstrated that the Bureau of Prisons is unable to treat his medical

conditions. Indeed, the medical records reflect frequent care and attention to DeBerry’s

health issues, including treatment for his hypertension and monitoring of his sickle cell

trait condition.

       As for the “Other Reasons” section of U.S.S.G. § 1B1.13 comment n. 1 (D), which

provides for relief if there exist extraordinary and compelling reasons for sentence

reduction other than (or in combination with) what is specifically prescribed, DeBerry

argues that his medical conditions make him highly susceptible to severe illness from

COVID-19. See United States v. Resnick, 451 F. Supp. 3d 262, 270 (S.D.N.Y. 2020)

(considering compassionate-release request based on a defendant’s high susceptibility

to COVID-19 under the “catch-all” provision of U.S.S.G. § 1B1.13 comment n. 1 (D)).

Such is not the case.

       COVID-19 is the sweeping, potentially deadly disease at the center of an ongoing

worldwide pandemic that required the President of the United States to declare a national

emergency on March 13, 2020. See Proclamation No. 9994, 85 Fed. Reg. 15,337-38

(March 13, 2020).        The Centers for Disease Control and Prevention (“CDC”) has

determined that individuals with certain underlying medical conditions, particularly if not

well controlled, are at high risk for severe illness from COVID-19. 5 See Jones v. Wolf,

467 F. Supp. 3d 74, 87 (W.D.N.Y. 2020) (taking judicial notice that “for people of

advanced age, with underlying health problems, or both, COVID-19 causes severe



5 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
visited December 15, 2020).


                                                  8
        Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 9 of 15




medical conditions and has increased lethality”) (quoting Basank v. Decker, 449 F. Supp.

3d 205, 211 (S.D.N.Y. 2020)). Those medical conditions consist of cancer, chronic kidney

disease, chronic obstructive pulmonary disease (COPD), heart conditions (e.g., heart

failure, coronary artery disease, cardiomyopathies), immunocompromised state from

solid organ transplant, obesity (body mass index of 30-39), severe obesity (body mass

index greater than 40), sickle cell disease, smoking, and Type 2 diabetes mellitus. 6 The

CDC has also identified medical conditions that might make an individual at increased

risk for severe illness from COVID-19, including hypertension. 7

          DeBerry does not suffer from any condition that places him in the high-risk

category. Although he indicates in his papers that he suffers from “sickle cell,” see, e.g.,

Motion for Compassionate Release, Docket No. 58, p. 1, or “sickle cell trait disease,” see

e.g., Memorandum of Law, Docket No. 61, pp. 1, 5, 6, the medical records make clear

that he has sickle cell trait, not sickle cell disease. The two conditions are distinct.

          According to the CDC, sickle cell disease, which DeBerry does not have, is an

inherited disorder that causes an individual’s red blood cells to be misshapen. 8 The

misshapen cells die early, resulting in a constant shortage of red blood cells, and

sometimes the misshapen cells can get stuck and restrict blood flow, resulting in pain and

other serious problems, such as infection, acute chest syndrome, and stroke. 9 Sickle cell

trait, on the other hand, which DeBerry does have, is simply the state of having one


6 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
visited December 15, 2020).

7 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
visited December 15, 2020).
8   See https://www.cdc.gov/ncbddd/sicklecell/facts.html (last visited December 15, 2020).

9   See https://www.cdc.gov/ncbddd/sicklecell/facts.html (last visited December 15, 2020).

                                                      9
        Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 10 of 15




inherited sickle cell gene and one inherited normal gene. 10 Individuals with sickle cell trait

do not suffer the same symptoms as those with sickle cell disease, but they can pass the

sickle cell trait to their children. 11

          The high-risk condition identified by the CDC is sickle cell disease, not DeBerry’s

sickle cell trait. DeBerry therefore does not suffer from any of the high-risk medical

conditions listed above and is thus not at elevated risk of severe illness from COVID-19.

He simply (and understandably) fears contracting COVID-19 while incarcerated. Such a

generalized fear, however, does not constitute an extraordinary and compelling reason

for compassionate release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

(“the mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the

virus’s spread”); United States v. Nwankwo, No. 12 Cr. 31 (VM), 2020 WL 2490044, at

*1-2 (S.D.N.Y. May 14, 2020) (“the risks posed by the pandemic alone do not constitute

extraordinary and compelling reasons for release, absent additional factors such as

advanced age or serious underlying health conditions that place a defendant at greater

risk of negative complications from the disease”); United States v. Jaramillo, No. 17 CR

4, 2020 WL 2306564, at *1 (S.D.N.Y. May 8, 2020) (denying compassionate release

where defendant failed to demonstrate a specific medical condition that placed him at

extraordinary risk of infection or severe illness from COVID-19); United States v. Eberhart,

448 F. Supp. 1086, 1090 (N.D. Cal. 2020) (“[g]eneral concerns about possible exposure



10   See https://www.cdc.gov/ncbddd/sicklecell/traits.html (last visited December 15, 2020).

11   See https://www.cdc.gov/ncbddd/sicklecell/traits.html (last visited December 15, 2020).

                                                      10
        Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 11 of 15




to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a

reduction in sentence set forth in the Sentencing Commission’s policy statement on

compassionate release, U.S.S.G. § 1B1.13”).

          Moreover, although USP Canaan is presently in the midst of a COVID-19 outbreak

with 45 inmate and 18 staff cases, 12 see United States v. Massey, Case No. 5:18 CR 487,

2020 WL 7136877, at *2 (N.D. Ohio Dec. 7, 2020) (recognizing a present outbreak of

COVID-19 at USP Canaan), DeBerry has made no showing that the Bureau of Prisons is

ignoring the outbreak or unable to treat him if he contracts the virus. See United States

v. Stevens, 459 F. Supp. 3d 478, 486 (W.D.N.Y. 2020) (finding that “the mere possibility

of contracting a communicable disease such as COVID-19, without any showing that the

Bureau of Prisons will not or cannot guard against or treat such a disease, does not

constitute an extraordinary or compelling reason for a sentence reduction under the

statutory scheme”); Korn, 2020 WL 1808213, at *6; see also United States v. Gagne, 451

F. Supp. 3d 230, 235 (D. Conn. 2020) (denying compassionate release where the

defendant failed to show “that the [Bureau of Prisons] cannot adequately manage the

[COVID-19] pandemic or treat her to a reasonable degree”); United States v. Zywotko,

Case No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900, at *2 (M.D. Fla. Mar. 27, 2020)

(denying compassionate release where “the BOP has implemented an action plan to

mitigate the effect of COVID-19 and prevent potential transmissions into and throughout

its correctional facilities”); Gileno, 448 F. Supp. 3d at 188 (“Mr. Gileno has also not shown

that the plan proposed by the Bureau of Prisons is inadequate to manage the pandemic

within Mr. Gileno’s correctional facility, or that the facility is specifically unable to



12   https://www.bop.gov/coronavirus/ (last visited December 15, 2020).

                                                     11
        Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 12 of 15




adequately treat Mr. Gileno.”).

          The Bureau of Prisons has experience combatting infectious diseases and has

implemented a multi-point plan to battle COVID-19, including at USP Canaan.

Preparations began in early 2020 when the Bureau of Prisons instituted its Pandemic

Influenza contingency plan, specifically modified to fight COVID-19. 13 This plan is based

on guidance and directives from the World Health Organization, the CDC, and other

related agencies. Under this plan, the Bureau of Prisons has implemented quarantine

and isolation protocols, restricted inmate transfers, reduced overcrowding, limited group

gatherings, employed screening procedures, and suspended visitation and tours. 14

These and other measures are in effect at USP Canaan and are constantly reassessed

to further mitigate the exposure and spread of COVID-19. See, e.g., United States v.

Tesseneer, 1:11-cr-29-MR, 2020 WL 7344713, at *2-3 (W.D.N.C. Dec. 14, 2020) (fully

explaining the Bureau of Prisons’ COVID-19 mitigation measures).

          In the end, DeBerry asserts only the general possibility that he could contract

COVID-19, and he has made no showing that USP Canaan’s plan and efforts to combat

the disease are lacking or that the facility is unable to adequately treat him if he falls ill.

Consequently, this Court finds that DeBerry fails to demonstrate an extraordinary and

compelling reason for a sentence reduction under U.S.S.G. § 1B1.13 comment n. 1 (D)

based on COVID-19. See United States v. Quinones, 13-CR-83S (1), 2020 WL 4529365,

at *5 (W.D.N.Y. Aug. 6, 2020) (finding no extraordinary or compelling reasons for




13See https://www.bop.gov/coronavirus/overview.jsp#bop_covid-19_response (last visited December 15,
2020).

14   See https://www.bop.gov/coronavirus/covid19_status.jsp (last visited December 15, 2020).


                                                    12
    Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 13 of 15




compassionate release for high-risk defendant in facility with 53 inmate cases); United

States v. Robinson, Case No. 17-cr-318 (SRN/DTS), 2020 WL 4463363, at *7 (D. Minn.

Aug. 4, 2020) (finding that the heightened risk of contracting COVID-19 at facility with

numerous cases does not automatically justify compassionate release); see also Korn,

2020 WL 1808213, at *6-8 (denying compassionate release to defendant who failed to

show inadequacy in Bureau of Prisons plan or ability to treat him).

      3. Consideration of the § 3553 (a) Factors

      Even if DeBerry had demonstrated extraordinary and compelling reasons for a

sentence reduction (which he has not), this Court would find that those reasons are

outweighed by consideration of the § 3553 (a) factors, and that DeBerry’s original

sentence would be severely undermined by a sentence reduction. See 18 U.S.C. § 3582

(c)(1)(A) (requiring consideration of the applicable § 3553 (a) factors); see also Ebbers,

432 F. Supp. 3d at 430-31. The § 3553 (a) factors include, inter alia, the nature and

circumstances of the offense; the history and characteristics of the defendant; the need

for the sentence to reflect the seriousness of the offense, promote respect for the law,

provide just punishment, afford adequate deterrence, and protect the public from future

crimes by the defendant; and the need to avoid unwarranted sentencing disparities. See

18 U.S.C. § 3553 (a).

      On the night of February 25, 2016, DeBerry, who was on supervised release

stemming from his previous federal bank fraud conviction, delivered $40 worth of “heroin”

to the home of a repeat drug customer named Richard. (Presentence Investigation

Report, Docket No. 39, ¶¶ 9, 48.)      Shortly thereafter, Richard’s mother found him

unresponsive and slumped in a chair. Id. Emergency responders attempted to revive



                                           13
    Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 14 of 15




Richard for 25 minutes, finally pronouncing him dead of a fatal overdose at the scene. Id.

He died of acute fentanyl intoxication from the “heroin” that DeBerry sold him. Id. ¶ 12.

The next day, law enforcement surreptitiously arranged a meeting with DeBerry, who

arrived with 10 more packs of fentanyl intended for distribution. Id. ¶ 11.

       For this serious criminal activity involving death, this Court imposed a 20-year

sentence. This is a fair, just, and reasonable sentence which, in this Court’s view, would

be severely undermined by a reduction to time served. Such a reduced sentence would

not reflect the seriousness of the offense, promote respect for the law, provide just

punishment, afford adequate deterrence, or protect the public from future crimes by the

defendant. See 18 U.S.C. § 3553 (a). Such a reduction would also result in unwarranted

sentencing disparities. Id. Accordingly, consideration of the § 3553 (a) factors outweighs

any extraordinary and compelling reasons for a sentence reduction.

       4. Consistency of a Reduction with U.S.S.G. § 1B1.13

       Finally, this Court finds that a sentence reduction is not consistent with U.S.S.G. §

1B1.13. See 18 U.S.C. § 3582 (c)(1)(A) (requiring that any sentence reduction be

consistent with applicable policy statements issued by the Sentencing Commission);

U.S.S.G. § 1B1.13 (2). This inquiry requires a determination as to whether the defendant

poses a danger to the safety of any person or to the community if released.

       DeBerry has an extensive criminal history spanning more than two decades. He

has convictions for offenses involving firearms (Presentence Investigation Report, ¶¶ 31,

32), motor vehicle and traffic offenses (id. ¶¶ 33-37, 41), controlled substances (id. ¶¶ 38,

43), assault (id. ¶¶ 39, 44), and bank fraud (id. ¶ 45). His criminal acts include beating

an individual with a pipe (id. ¶ 30), shooting at multiple individuals (id. ¶¶ 31, 32), beating



                                              14
    Case 1:16-cr-00142-WMS-MJR Document 68 Filed 12/17/20 Page 15 of 15




and stabbing a female drug customer for shorting him $5 in a drug transaction (id. ¶ 39),

and beating his wife (id. ¶ 44). And of course, he sold at least one fatal dose of fentanyl

in this case and would have sold ten more if he had not been apprehended.

         Accordingly, given the nature and extent of DeBerry’s criminal history and the

serious consequences of his drug-trafficking activities, this Court finds that he poses a

danger to the community if released.

                                    IV. CONCLUSION

         For all of the reasons stated above, this Court finds that compassionate release

and a sentence reduction under 18 U.S.C. § 3582 (c)(1)(A)(i) is not warranted. DeBerry’s

motion will therefore be denied.

                                        V. ORDER

         IT HEREBY IS ORDERED, that DeBerry’s Motion for Compassionate Release

(Docket No. 58) is DENIED.

         SO ORDERED.


Dated:         December 17, 2020
               Buffalo, New York
                                                         s/William M. Skretny
                                                        WILLIAM M. SKRETNY
                                                       United States District Judge




                                            15
